Appeal by employer and carrier from award to claimant for disability. *889The sole question here is one of wage rate. Claimant was a casual worker, receiving three dollars and twenty cents per day when he worked, who had not worked substantially the whole of the year immediately preceding his injury, in the employment in which he was working at the time of the accident. The referee determined the wage rate by using the payroll of another employee of the same employer who had worked over forty weeks during the previous year. He divided such employee’s total annual wages by forty, although the carrier insisted that it be divided by fifty-two. This method of computation did not comply with the statute. (Workmen’s Comp. Law, § 14, subd. 4.) Award reversed, with costs to the appellants against the Industrial Board, and matter remitted to the Industrial Board. Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur.